Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 31, 2019.




                                     In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00988-CV



                              IN RE C.Z., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-216939

                         MEMORANDUM OPINION

       On December 13, 2019, relator C.Z. filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable David Perwin, presiding
judge of the 505th District Court of Fort Bend County, to set aside his December 5,
2019 order denying relator’s motion to dismiss the petition to modify filed by real
party in interest.
      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also deny relator’s motion for
emergency relief.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2